[Cite as In re O'dell, 2019-Ohio-3987.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY




IN RE:                                                  CASE NO. 5-19-13

       KENDRA O'DELL,

[J.G. WENTWORTH                                         OPINION
ORIGINATIONS, LLC - APPELLANT]



                 Appeal from Hancock County Common Pleas Court
                                 Probate Division
                             Trial Court No. 20196021

                       Judgment Reversed and Cause Remanded

                          Date of Decision: September 30, 2019



APPEARANCES:

        Yale R. Levy, Sean M. Winters and Kathleen M. Smith for Appellant
Case No. 5-19-13


WILLAMOWSKI, J.

       {¶1} Applicant-appellant J.G. Wentworth Originations, LLC (“J.G.

Wentworth”) appeals the judgment of the Probate Division of the Hancock County

Court of Common Pleas, alleging that the trial court erred in dismissing its

application for approval in advance of transfer of payment rights without a hearing.

For the reasons set forth below, the judgment of the trial court is reversed.

                           Facts and Procedural History

       {¶2} In 2006, Jodi O’dell entered into a structured settlement under which

her daughter, Kendra O’dell (“Kendra”), would receive periodic payments. Doc. 1.

Pursuant to this settlement, Kendra has a payment due in 2022. Doc. 1. In 2018,

Kendra sought to transfer her right to this payment to J.G. Wentworth in exchange

for an immediate lump sum payment.          Doc. 1. Prior to the instant case, J.G.

Wentworth, in 2018, filed an application for the approval in advance of transfer of

payment rights as is required under R.C. 2323.581. Doc. 1. This prior application

was denied by the trial court. Doc. 1.

       {¶3} Subsequently, on March 20, 2019, J.G. Wentworth filed another

application for the approval in advance of transfer of payment rights pursuant to

ORC 2323.581. Doc. 1. On April 2, 2019, the trial court set a hearing on this

application for May 6, 2019. Doc. 2. On April 12, 2019, the trial court entered an

order that dismissed this matter on the grounds that the trial court “already heard a

similar request and denied it on July 23, 201[8] in case number 20186029.” Doc. 5.

                                         -2-
Case No. 5-19-13


       {¶4} The appellant filed its notice of appeal on May 10, 2019. Doc. 6. On

appeal, J.G. Wentworth raises the following two assignments of error:

                             First Assignment of Error

       The trial court committed reversible error when it denied
       Appellant’s application for approval in advance of transfer of
       payment rights without a hearing, in violation of Article I, Section
       16 of the Ohio Constitution.

                           Second Assignment of Error

       The trial court committed reversible error when it denied
       Appellant’s application for approval in advance of payment
       rights without a hearing in violation of the Ohio Structured
       Settlement Protection Act, R.C. 2323.58.

For the sake of analytical clarity, we will consider the second assignment of error

before we consider the first assignment of error.

                            Second Assignment of Error

       {¶5} J.G. Wentworth argues that the trial court failed to hold a timely hearing

on their application as was required under R.C. 2323.584.

                                   Legal Standard

       {¶6} R.C. 2323.584 provides the requirements for the transfer of payment

rights under structured settlements and reads, in its relevant part, as follows:

       (A) A transferee shall file an application under sections 2323.58
       to 2323.585 of the Revised Code for the approval in advance of a
       transfer of structured settlement payment rights in the probate
       division of the court of common pleas of the county in which the
       payee resides, except that if the structured settlement agreement
       was approved by a court of common pleas or other Ohio state


                                          -3-
Case No. 5-19-13


       court, the application shall be filed in the Ohio state court that
       approved the structured settlement agreement.

       (B) The following procedures shall apply to an application for the
       approval in advance by a court of a transfer of structured
       settlement payment rights under division (A) of this section:

       (1) The court shall hold a timely hearing on the application. The
       payee shall appear in person at the hearing unless the court
       determines that good cause exists to excuse the payee from
       appearing in person.

       ***

(Emphasis added.) R.C. 2323.584.

                                   Legal Analysis

       {¶7} In this case, J.G. Wentworth filed an application for the approval in

advance of transfer of payment rights pursuant to R.C. 2323.581 on March 20, 2019.

Doc. 1. Under R.C. 2323.584(B)(1), after such an application is filed, the trial court

“shall hold a timely hearing on the application.”         (Emphasis added.)      R.C.

2323.584(B)(1). However, the trial court, in this case, did not hold a hearing and

summarily dismissed this application. Doc. 5. In so doing, the trial court erred by

failing to comply with the requirements of R.C. 2323.584(B)(1).           Thus, J.G.

Wentworth’s second assignment of error is sustained.

                             First Assignment of Error

       {¶8} J.G. Wentworth argues that the trial court summarily dismissed this

application in violation of its due process rights. However, the resolution of J.G.

Wentworth’s second assignment of error renders the questions raised under this

                                         -4-
Case No. 5-19-13


assignment of error moot. For this reason, this Court declines to address these issues

pursuant to App.R. 12(A)(1)(c).

                                     Conclusion

       {¶9} Having found error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Probate Division of the Hancock County

Court of Common Pleas is reversed. This cause is remanded to the trial court for

further proceedings consistent with this opinion.

                                                                Judgment Reversed
                                                              And Cause Remanded

SHAW and PRESTON, J.J., concur.

/hls




                                         -5-